DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3, 7, and 9 are objected to because of the following informalities:
Claim 2 line 11 “an opening force” should read “the opening force”
Claim 3 lines 3-4 “the aperture” should read “the clamp aperture”
Claim 7 line 2 “the aperture” should read “the clamp aperture”
Claim 9 line 1 “the lever” should read “the clamp lever”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,835,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the claims in this application. Specifically, the patent claims also recite a surgical instrument apparatus for removably receiving an end effector coupled to an elongate control link for actuating the end effector to perform surgical operations, the apparatus comprising: an elongate shaft defining a bore for receiving the control link; and an actuator including: a longitudinally movable portion defining a clamp aperture, wherein the clamp aperture has a clamped state and an unclamped state, wherein the actuator is operably configured to move the clamp aperture between the unclamped state and the clamped state in response to an opening force being released from the actuator, wherein the clamp aperture is configured to: receive the control link within the actuator while the clamp aperture is being urged into the unclamped state by an opening force; and restrain the control link within the actuator, for movement in a longitudinal direction substantially aligned with the elongate shaft, while the clamp aperture is in the clamped state; a transversely movable portion for receiving a drive force; and a coupling disposed between the longitudinally movable portion and the transversely movable portion, the coupling being operable to convert transverse movement of the transversely movable portion into longitudinal movement of the longitudinally movable portion (claims 1 and 2). 
The patent claims also recite a surgical instrument apparatus for removably receiving an end effector coupled to an elongate control link for actuating the end effector to perform surgical operations, the apparatus comprising: an elongate shaft defining a bore for receiving the control link; and an actuator including: a longitudinally movable portion; a clamp aperture disposed to receive the control link while the clamp aperture is being urged into an unclamped state by an opening force, the 
Dependent claims 3-13 and 15-16 of the present application are anticipated by dependent claims 2-10 and 12 of US Patent 10,835,275.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        10/20/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771